Claims 1-21, 29, 32-35, and 37-39 have been canceled.  Claims 22-28, 30, 31, 36-38 and newly presented claims 40-47 are still at issue and are present for examination.
Applicants' arguments filed on 12/23/20, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 42 does not further limit claim 41 as the consensus sequence recited in claim 42 is required by claim 22 from which claim 41 depends and thus is required by claim 41 also..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

s 22-28, 30, 31, 36, and 40-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is explained in the previous Office Action. 
Applicants argue that examples are not necessary to support written description and thus it is not necessary to provide examples across the full spectrum of fatty acid substrates.  However, this is not persuasive as while examples are not required in all cases, the description must put a skilled artisan in possession of the full scope of the claimed subject matter by describing sufficient representative species.  In the instant case the substrates demonstrated do not put a skilled artisan in possession of the full scope of the claimed methods as enzymes are well known in the art to be highly specific as to what substrates that they will act on with only very minor structural changes often distinguishing compounds that can be acted on from those that cannot and very structurally similar enzymes often differ substantially in the scope or structure of compounds they will act on.  The recited genus of fatty acids is 
Applicants argue that the enzymes of the claims are defined by the structural elements of comprising a consensus sequence (SEQ ID NO:4), as well as a variety of other features recited only in specific dependent claims.  However, this is not persuasive as sufficient written description of a genus of proteins may be achieved by a recitation of a representative number of species defined by amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  The recited structural feature of the genus (i.e., having 40% identity to SEQ ID NO:1 and the consensus sequence of SEQ ID NO:4), or 80% identity to one of SEQ ID NO:1-3 or 5-14) does not constitute a substantial portion of the genus as the remainder of the structure of any polypeptide having decarboxylase activity is completely undefined and the specification does not 
Applicants argue that the Chorella variabilis NC64A enzyme disclosed is a GMC oxidoreductase shown to catalyze the decarboxylation of a large range of fatty acids in vitro wherein the activity is light-dependent and mediated by FAD and the specification teaches that a BLAST search shows that all microoalgal species that have been shown to produce long or vary long chain alka(e)nes have a homolog to the disclosed protein while the only species that has no detectable alka(e)ne has no homolog.  This is noted but is not persuasive as the claims are not limited to microalagal proteins from species known to produce long or vary long chain alka(e)nes nor limited to the use of a genus of substrates for which the substrates demonstrated for the disclosed species is representative.  The disclosed species are not representative of the claimed genera of enzymes or substrates.
Applicants argue that the specification shows that the enzymes of SEQ ID NO:5 and SEQ ID NO:7 also shown to have fatty acid decarboxylase activity and the inventors have post-filing .
Claims 22-28, 30, 31, 36, and 40-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of producing alkanes or alkenes from unsubstituted C12-C18 fatty acids by incubating the fatty acids with a fatty acid decarboxylase having at least 95% identity to SEQ ID NO:1 or a microorganism expressing a fatty acid decarboxylase having at least 95% identity to SEQ ID NO:1 in the presence of light with a wavelength of 300-540 nm, does not reasonably provide enablement for methods of producing alkanes or alkenes from any fatty acid by incubating the fatty acids with a fatty acid decarboxylase having at least 40% identity to SEQ ID NO:1 in the presence of light with a wavelength of 300-540 nm or a microorganism expressing a fatty acid decarboxylase having at least 40% identity to SEQ ID NO:1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the The rejection is explained in the previous Office Action. 
Applicants argue that the examples show the SEQ ID NO:1 is active with various fatty acid substrates, including saturated and unsaturated and substituted fatty acids and thus fully enables the full scope of the claims.  However, this is not persuasive as while the specification demonstrates that SEQ ID NO:1 has activity on a variety of substrates this provides no guidance as to the substrate specificity of other enzymes encompassed by the instant claims as enzymes are well known in the art to be highly specific as to what substrates that they will act on with only very minor structural changes often distinguishing compounds that can be acted on from those that cannot and very structurally similar enzymes often differ substantially in the scope or structure of compounds they will act on.  Furthermore, the disclosed substrates of SEQ ID NO:1 do not provide sufficient guidance for a skilled artisan to reasonable expect to be able to utilize the full scope of the claimed substrates.  Figure 10 demonstrates that SEQ ID NO:1 had activity on C12-C18 substrates but no activity on a C22 fatty acid and very poor activity on a C12 fatty acid suggesting that fatty acids with fewer than 12 or more than 18 carbons are not substrates.  The specification also shows that SEQ ID NO:1 had activity on 16-hydroxy-palmitic acid and low activity on 
Applicants argue that that the specification shows that the enzymes of SEQ ID NO:5 and SEQ ID NO:7 also shown to have fatty acid decarboxylase activity and have the recited structural features  and the inventors have post-filing data showing that the SEQ ID NO:11 and SEQ ID NO:12 also have fatty acid decarboxylase activity.  However, this is not persuasive as the showing that a few specific species within the scope of enzymes encompassed have activity within the scope of the claimed activities, is not suffci8ient to enable the full scope of activities for the full scope of enzymes encompassed for all the reasons set forth on the previous rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652